CORRECTED

    In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                        No. 21-799V
                                       UNPUBLISHED


    SAVANNA BARTON and MICHAEL                              Chief Special Master Corcoran
    BARTON, parents of A.B., a minor,
                                                            Filed: February 17, 2022
                        Petitioners,
    v.                                                      Special Processing Unit (SPU);
                                                            Ruling on Entitlement; Concession;
    SECRETARY OF HEALTH AND                                 Table Injury; Rotavirus Vaccine;
    HUMAN SERVICES,                                         Intussusception

                       Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Mitchell Jones, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

        On January 25, 2021, Savanna Barton and Michael Barton, parents of son A.B., a
minor, filed a petition for compensation under the National Vaccine Injury Compensation
Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine Act”). Petitioners allege that A.B.
suffered intussusception as a result of receiving the rotavirus vaccination on March 14,
2018. Petition at 1. Petitioners further allege the vaccination was administered within the
United States, their son underwent inpatient surgery for his intussusception, and no
lawsuits have been filed or settlements or awards accepted by anyone, including the
petitioners, due to A.B.’s vaccine-related injury. Petition at 1, 15. The case was assigned
to the Special Processing Unit of the Office of Special Masters.


1
 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E -Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If , upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On February 2, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent determined that Petitioners have satisfied the criteria set forth
in the Vaccine Injury Table and the Qualifications and Aids to Interpretation. Id. at 5.
Respondent further agrees that the scope of damages to be awarded is limited to A.B.’s
intussusception and its related sequelae only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master




                                             2